DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

2.	The Information Disclosure Statement filed on February 17, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Allowable Subject Matter
3.	Claims 1-11 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of RFID tag boards used for article management, wherein the RFID tag boards transmit and receive information to and from an articles by wireless communication, and further teaches the tag board including an insulating substrate, a first conductive surface, a capacitance conductor, and electrodes, the identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-11 of the present claimed invention. Specifically, prior art fails to teach the claimed RFID tag board having a plate surface on which a semiconductor integrated circuit is to be mounted, the RFID tag board being used with the plate surface and the semiconductor integrated circuit thereon sealed with a sealing member, comprising an insulating substrate one surface of which forms the plate surface; a first surface conductor that is disposed on the one surface of the insulating substrate; a second surface conductor that is disposed on a surface of the insulating substrate opposite to the one surface; a short-circuit part through conductor that passes through the insulating substrate in a thickness direction to electrically connect the first surface conductor and the second surface conductor; a capacitance conductor that is disposed in the insulating 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO-892, Notice of References Cited.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122. This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
December 17, 2021